 

Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of December 13, 2019, is entered
into by and among Weatherford International plc, a public limited company
organized under the law of Ireland (the “Company”), and the holders listed on
Schedule I hereto (each a “Holder” and, collectively, the “Holders”).

 

RECITALS

 

WHEREAS, on July 1, 2019, the Company and certain of its affiliates
(collectively, the “Debtors”) filed voluntary petitions for relief under chapter
11 of title 11 of the United States Code in the United States Bankruptcy Court
for the Southern District of Texas, Houston Division (the “Bankruptcy Court”);

 

WHEREAS, the Chapter 11 Plan of Reorganization of the Debtors (including all
exhibits, schedules and supplements thereto and as amended from time to time,
the “Plan”) was confirmed by the Bankruptcy Court on December 13, 2019;

 

WHEREAS, the Plan provides that the Company will enter into a registration
rights agreement with certain recipients of the New Common Stock (as defined in
the Plan) (the “Ordinary Shares”); and

 

WHEREAS, in accordance with the Plan, the Company has agreed to grant to the
Holders and their respective permitted assignees and transferees the
registration rights set forth in Article II hereof.

 

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

SECTION 1.1.    Definitions. In addition to the definitions set forth above, the
following terms, as used herein, have the following meanings:

 

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person.

 

“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized by law to close.

 

“Commission” means the Securities and Exchange Commission.

 

“Company” means the Company as defined in the Preamble.

 

“Company Public Sale” means a Company Public Sale as defined in Section 2.2.

 

“Emergence Date” means the date upon which the Company emerges from Chapter 11
proceedings in the Bankruptcy Court for the Southern District of Texas.

 



 

 

 

“End of Suspension Notice” means an End of Suspension Notice as defined in
Section 2.4.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“FINRA” means Financial Industry Regulatory Authority, Inc.

 

“Holder” means, for so long as it continues to beneficially own any Registrable
Security, each of the Persons set forth on Schedule I hereto, or any permitted
assignee or transferee thereof.

 

“Indemnified Party” means an Indemnified Party as defined in Section 2.9.

 

“Indemnifying Party” means an Indemnifying Party as defined in Section 2.9.

 

“Initial Shelf Registration Statement” means an Initial Shelf Registration
Statement as defined in Section 2.1(a).

 

“Inspector” means an Inspector as defined in Section 2.5.

 

“Loss” means Loss as defined in Section 2.7.

 

“Marketed Underwritten Shelf Take-Down” means a Marketed Underwritten Shelf
Take-Down as defined in Section 2.1(d)(iii).

 

“Non-Marketed Shelf Take-Down” means a Non-Marketed Shelf Take-Down as defined
in Section 2.1(d)(vi).

 

“Notice and Questionnaire” means a written notice, substantially in the form
attached as Exhibit A, delivered by a Holder to the Company (i) notifying the
Company of such Holder’s desire to include Registrable Securities held by it in
a Shelf Registration Statement, (ii) containing all information about such
Holder required to be included in such Shelf Registration Statement in
accordance with applicable law, including Item 507 of Regulation S-K promulgated
under the Securities Act, as amended from time to time, or any similar successor
rule thereto, and (iii) pursuant to which such Holder agrees to be bound by the
terms and conditions hereof.

 

“Ordinary Shares” means Ordinary Shares as defined the Recitals.

 

“Ordinary Share Equivalents” means securities (including, without limitation,
warrants) exercisable, exchangeable or convertible into Ordinary Shares.

 

“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

 

“Piggy-Back Registration” means a Piggy-Back Registration as defined in Section
2.2.

 

“Registrable Securities” means any Ordinary Shares at any time owned, either of
record or beneficially, by any Holder and any additional securities that may be
issued or distributed or be issuable in respect of any Ordinary Shares by way of
conversion, dividend, stock-split, distribution or exchange, merger,
consolidation, exchange, recapitalization or reclassification or similar
transactions until (i) a registration statement covering such shares has been
declared effective by the Commission and such shares have been disposed of
pursuant to such effective registration statement, (ii) such shares have been
publicly sold under Rule 144 or (iii) such shares have been otherwise
transferred in a transaction that constitutes a sale thereof under the
Securities Act, the Company has delivered to the Holder’s transferee a new
certificate or other evidence of ownership for such shares not bearing a
Securities Act restricted stock legend and such shares may be resold or
otherwise transferred by such transferee without subsequent registration under
the Securities Act.

 



2

 

 

“Registration Expenses” means Registration Expenses as defined in Section 2.6.

 

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants, equity financing partners, investment advisors or financial
advisors or other Person associated with, or acting on behalf of, such Person.

 

“Requested Shares” means Requested Shares as defined in Section 2.1(d)(ii).

 

“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act, as amended
from time to time, or any similar successor rule thereto that may be promulgated
by the Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act pursuant to the terms
hereof.

 

“Shelf Registration Statement” means a Shelf Registration Statement as defined
in Section 2.1(b).

 

“Shelf Take-Down” means a Shelf Take-Down as defined in Section 2.1(d)(ii).

 

“Stock Exchange” means The NASDAQ Capital Market, the NASDAQ Global Market or
the New York Stock Exchange.

 

“Subsequent Shelf Registration Statement” means a Subsequent Shelf Registration
Statement as defined in Section 2.1(b).

 

“Suspension Event” means a Suspension Event as defined in Section 2.4.

 

“Suspension Notice” means a Suspension Notice as defined in Section 2.4.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal and not as part of such dealer’s market-making activities.

 

“Underwritten Offering” shall mean a sale, on the Company’s or any Holder’s
behalf, of Ordinary Shares or Ordinary Share Equivalents by the Company or a
Holder to an Underwriter for reoffering to the public.

 

“Underwritten Shelf Take-Down” means an Underwritten Shelf Take-Down as defined
in Section 2.1(d)(iii).

 

“Underwritten Shelf Take-Down Notice” means an Underwritten Shelf Take-Down
Notice as defined in Section 2.1(d)(iii).

 



3

 

 

ARTICLE II

REGISTRATION RIGHTS

 

SECTION 2.1.    Shelf Registration.

 

(a)            Preparation and Filing of Initial Shelf Registration Statement.
On or before the date that is the later of (i) seventy-five (75) days after the
Emergence Date and (ii) March 30, 2020, the Company shall (x) prepare and file a
“shelf” registration statement with respect to the offer and resale of
Registrable Securities, on Form S-1 (or other such appropriate form, including
Form S-3) for the offering and subsequent resale thereof, to be made on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act (the
“Initial Shelf Registration Statement”) and (y) cause the Initial Shelf
Registration Statement to be declared effective by the Commission as promptly as
reasonably practicable thereafter and maintain it for use for the offer and
resale of Registrable Securities as an effective registration statement under
the Securities Act, until the earlier of (i) the sale of all Registrable
Securities registered thereunder or (ii) the replacement of the Initial Shelf
Registration Statement with a Subsequent Shelf Registration Statement (as
defined below). For the avoidance of doubt, the Company shall use its reasonable
best efforts to cause any financial statements or pro forma financial
information that includes “fresh start” accounting financial information as may
be required to be included in any Initial Shelf Registration Statement, as the
case may be, to be available and included in such Initial Shelf Registration
Statement as soon as reasonably practicable.

 

(b)           Preparation and Filing of Subsequent Shelf Registration Statement.
Upon the Company becoming eligible to file a registration statement on Form S-3,
and only if the Initial Shelf Registration Statement is not already on Form S-3,
the Company shall use its commercially reasonable efforts to promptly (x)
prepare and file a “shelf” registration statement with respect to the offer and
resale of Registrable Securities, on Form S-3 for the offering and subsequent
resale thereof, to be made on a delayed or continuous basis pursuant to Rule 415
under the Securities Act (the “Subsequent Shelf Registration Statement” and
together with the Initial Shelf Registration Statement, the “Shelf Registration
Statement”) to replace the then existing Initial Shelf Registration Statement,
if any, and (y) cause the Subsequent Shelf Registration Statement to be declared
effective by the Commission as promptly as reasonably practicable thereafter and
maintain it for use for the offer and resale of Registrable Securities as an
effective registration statement under the Securities Act, until the sale of all
Registrable Securities registered thereunder.

 

(c)           At any time after the filing of a Shelf Registration Statement,
each Holder may request any additional Registrable Securities be registered on
such Shelf Registration Statement, and the Company shall thereafter use its
commercially reasonable efforts to effect such increase for such Shelf
Registration Statement as promptly as practicable thereafter.

 

(d)           Shelf Registration Statements.

 

(i)           At the time a Shelf Registration Statement pursuant to Section
2.1(a) or Section 2.1(b) is declared effective, each Holder that has delivered a
duly completed and executed Notice and Questionnaire to the Company on or prior
to the date ten (10) Business Days prior to such time of effectiveness shall be
named as a Selling Holder in the Shelf Registration Statement and the related
prospectus in such a manner as to permit such Holder to deliver such prospectus
to purchasers of Registrable Securities in accordance with applicable law. If
required by applicable law, subject to the terms and conditions hereof, after
effectiveness of the Shelf Registration Statement, the Company shall file a
supplement to such prospectus or amendment to the Shelf Registration Statement
not less frequently than once a quarter as necessary to name as Selling Holders
therein any Holders that provide to the Company a duly completed and executed
Notice and Questionnaire and shall use commercially reasonable efforts to cause
any post-effective amendment to such Shelf Registration Statement filed for such
purpose to be declared effective by the Commission as promptly as reasonably
practicable after the filing thereof.

 



4

 

 

(ii)          Any Holder included in an effective Shelf Registration Statement
as a Selling Holder may initiate an offering or sale (a “Shelf Take-Down”) of
all or part of such Holder’s Ordinary Shares registered under such Shelf
Registration Statement (the “Requested Shares”), in which case the provisions of
this Section 2.1(d) shall apply.

 

(iii)         Following such time as the Company has filed and had declared
effective a Shelf Registration Statement on Form S-3, a Holder or Holders
holding Registrable Securities may elect in a written request delivered to the
Company (an “Underwritten Shelf Take-Down Notice”) that a Shelf Take-Down be in
the form of an Underwritten Offering (an “Underwritten Shelf Take-Down”) and, if
necessary, the Company shall file and effect an amendment or supplement to its
Shelf Registration Statement for such purpose as soon as practicable; provided,
however, the expected gross proceeds to be received by the initiating Holder or
Holders (after deduction for underwriter’s discounts and expenses related to the
issuance) must be equal to or greater than $30.0 million in the aggregate. Such
initiating Holder or Holders shall indicate in such Underwritten Shelf Take-Down
Notice whether it or they intend for such Underwritten Shelf Take-Down to
involve a customary “road show” (including an “electronic road show”) or other
marketing effort by the underwriters (a “Marketed Underwritten Shelf
Take-Down”). Upon receipt of an Underwritten Shelf Take-Down Notice indicating
that such Underwritten Shelf Take-Down will be a Marketed Underwritten Shelf
Take-Down, the Company shall promptly (but in any event no later than five days
prior to the expected date of such Marketed Underwritten Shelf Take-Down) give
written notice of such Marketed Underwritten Shelf Take-Down to all other
Holders and shall permit the participation of all such Holders that request
inclusion in such Marketed Underwritten Shelf Take-Down who respond in writing
within five days after the receipt of such notice of their election to
participate (but in any event no later than three days prior to the expected
date of such Marketed Underwritten Shelf Take-Down). The provisions of Section
2.1(d) shall apply with respect to the rights of the Holders to participate in
any Underwritten Shelf Take-Down (it being understood that the Company shall not
be obligated to commence such Marketed Underwritten Shelf Take-Down until
promptly following the expiration of such five-day period). Notwithstanding the
foregoing, that the Company shall not be obligated to effect, or take any action
to effect, an Underwritten Shelf Take-Down (i) within one hundred and eighty
(180) days following the last date on which any previous Underwritten Offering
was effected, (ii) during any lock-up period required by the Underwriters in any
prior Underwritten Offering conducted by the Company on its own behalf or on
behalf of selling stockholders, or (iii) during the period commencing with the
date thirty (30) days prior to the Company’s good faith estimate of the date of
filing of, and ending on a date ninety (90) days after the effective date of, a
registration statement with respect to an Underwritten Offering by the Company.

 



5

 

 

(iv)         The Holders of a majority of the Requested Shares shall select the
Underwriter or Underwriters to serve as book-running manager or managers in
connection with any such offering; provided that such managing Underwriter or
Underwriters must be reasonably satisfactory to the Company. The Company may
select any additional investment banks and managers to be used in connection
with the offering; provided that such additional investment bankers and managers
must be reasonably satisfactory to the Holders of a majority of the Requested
Shares, as applicable. Each Holder shall have the right to include in such
offering up to each of their respective pro rata portion of their respective
Registrable Securities in the manner described in Section 2.3(a).

 

(v)          In no event shall the Company be obligated to consummate an
Underwritten Shelf Take-Down more than once in any one hundred and eighty (180)
day period or within ninety (90) days of any previous Underwritten Offering.

 

(vi)         All determinations as to whether to complete any distribution
pursuant to an Underwritten Shelf Take-Down that does not constitute a Marketed
Underwritten Shelf Take-Down (a “Non-Marketed Shelf Take-Down”) and as to the
timing, manner, price and other terms of any Non-Marketed Shelf Take-Down shall
be at the discretion of the applicable Holder or Holders.

 

(e)           Filing of Additional Registration Statements. The Company shall
prepare and file such additional registration statements as necessary every
three (3) years (or such other period that may be applicable under the rules and
regulations promulgated pursuant to the Securities Act) and use its commercially
reasonable efforts to cause such registration statements to be declared
effective by the Commission so that the registration statement remains
continuously effective with respect to resales of Registrable Securities as of
and for the periods required under Section 2.1(d), as applicable, such
subsequent registration statements to constitute a Shelf Registration Statement,
as the case may be, hereunder.

 

(f)           Selling Holders Become Party to Agreement. Each Holder
acknowledges that by participating in its registration rights pursuant to this
Agreement, such Holder will be deemed a party to this Agreement and will be
bound by its terms, notwithstanding such Holder’s failure to deliver a Notice
and Questionnaire; provided, that any Holder that has not delivered a duly
completed and executed Notice and Questionnaire shall not be entitled to be
named as a Selling Holder in, or have the Registrable Securities held by it
covered by, a Shelf Registration Statement.

 

SECTION 2.2.    Piggy-Back Registration. If the Company proposes to file a
registration statement under the Securities Act with respect to any underwritten
public offering of its Ordinary Shares for its own account or for the account of
any of its respective securityholders (other than (a) a registration statement
on Form S-4 or S-8 (or any substitute form that may be adopted by the
Commission), (b) a registration statement filed in connection with an exchange
offer or offering of securities solely to the Company’s existing
securityholders, (c) a registration incidental to an issuance of debt securities
under Rule 144A or (d) a registration of securities solely relating to an
offering and sale to employees or directors of the Company pursuant to any
employee stock plan or other employee benefit plan arrangement, a dividend
reinvestment plan, or a merger or consolidation) (a “Company Public Sale”), then
the Company shall give written notice of such proposed filing to the Holders of
Registrable Securities as soon as practicable (but in no event less than ten
(10) Business Days before the anticipated filing date), and such notice shall
offer such Holders the opportunity to register such number of shares of
Registrable Securities as each such Holder may request (a “Piggy-Back
Registration”). Subject to Section 2.3, the Company shall include in such
registration statement all such Registrable Securities that are requested to be
included therein within fifteen (15) days after the receipt by such Holders of
any such notice; provided, that if at any time after giving written notice of
its intention to register any securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
or selling securityholders shall determine for any reason not to register or to
delay registration of such securities, the Company shall give written notice of
such determination to each Holder and, thereupon, (i) in the case of a
determination not to register, shall be relieved of its obligation to register
any Registrable Securities in connection with such registration (but not from
its obligation to pay the Registration Expenses in connection therewith) and
(ii) in the case of a determination to delay registering shall be permitted to
delay registering any Registrable Securities, for the same period as the delay
in registering such other securities. The Company shall use its commercially
reasonable efforts to cause the managing Underwriter or Underwriters of a
proposed underwritten offering to permit the Registrable Securities requested to
be included in a Piggy-Back Registration to be included on the same terms and
conditions as any similar securities of the Company or initiating selling
securityholders included therein. Each Holder shall be permitted to withdraw all
or part of its Registrable Securities from a Piggy-Back Registration at any time
prior to the effectiveness of such registration statement.

 



6

 

 

SECTION 2.3.    Reduction of Offering. Notwithstanding anything contained
herein, if the managing Underwriter or Underwriters of an offering described in
Sections 2.1(e) or 2.2 (or, in the case of an offering of Registrable Securities
pursuant to a Shelf Registration Statement, in each case, not being
underwritten, the majority of the Holders) advise the Company and the Holders of
the Registrable Securities included in such offering, or if such managing
Underwriter or Underwriters are unwilling to so advise, if the Company and the
Holders of the Registrable Securities included in such offering conclude after
consultation with such managing Underwriter or Underwriters that (i) the size of
the offering that the Holders, the Company and such other persons intend to make
or (ii) in the case of a Piggy-Back Registration only, the kind of securities
that the Holders, the Company and/or any other Persons intend to include in such
offering are such that the success of the offering would be materially and
adversely affected by inclusion of the Registrable Securities requested to be
included, then:

 

(a)           if the size of the offering is the basis of such determination,
the amount of securities to be offered for the accounts of Holders shall be
reduced pro rata (according to the Registrable Securities proposed for
registration) to the extent necessary to reduce the total amount of securities
to be included in such offering to the amount recommended by such managing
Underwriter or Underwriters (or, in the case of an offering of Registrable
Securities pursuant to a Shelf Registration Statement, in each case, not being
underwritten, the majority of the Holders); provided that, pursuant to a Shelf
Registration Statement, the securities to be included in such Shelf Registration
Statement shall be allocated, (x) first, 100% pro rata among the Holders of the
Registrable Securities that have requested to participate in such a Shelf
Registration Statement, as applicable, based on the relative number of
Registrable Securities then held by each such Holder, (y) next, and only if all
the securities referred to in clause (x) have been included, the number of
securities that the Company proposes to include in such Shelf Registration
Statement that, in the opinion of the managing Underwriter or Underwriters (or,
in the case of an offering of Registrable Securities pursuant to a Shelf
Registration Statement, in each case, not being underwritten, the majority of
the Holders) can be sold without having such significant adverse effect, and (z)
last, only if all of the Registrable Securities referred to in clause (x) and
clause (y) have been included in such registration, any other securities
eligible for inclusion in such registration; provided, further that, in the
event of a Piggy-Back Registration, the securities to be included in such
Piggy-Back Registration shall be allocated, (A) first, 100% of the securities
proposed to be sold in such Piggy-Back Registration by the Company or any Person
(other than a Holder) exercising a contractual right to demand registration, as
the case may be, proposes to sell, (B) second, and only if all the securities
referred to in clause (A) have been included, the number of Registrable
Securities that, in the opinion of such managing Underwriter or Underwriters
(or, in the case of an offering of Registrable Securities pursuant to a Shelf
Registration Statement, in each case, not being underwritten, the majority of
the Holders), can be sold without having such adverse effect, with such number
to be allocated pro rata among the Holders that have requested to participate in
such registration based on the relative number of Registrable Securities then
held by each such Holder and (C) third, and only if all of the Registrable
Securities referred to in clause (A) and clause (B) have been included in such
registration, any other securities eligible for inclusion in such registration;
and

 



7

 

 

(b)           if the kind of securities to be offered is the basis of such
determination, (i) the Registrable Securities to be included in such offering
shall be reduced as described in clause (a) above or, (ii) if the actions
described in clause (i) would, in the good faith, best judgment of the managing
Underwriter (or, in the case of an offering of Registrable Securities pursuant
to a Shelf Registration Statement, in each case, not being underwritten, the
majority of the Holders), be insufficient to substantially eliminate the adverse
effect that inclusion of the Registrable Securities requested to be included
would have on such offering, such Registrable Securities will be excluded from
such offering.

 

SECTION 2.4.    Black-Out Periods.

 

(a)          Notwithstanding the provisions of Sections 2.1(a), 2.1(b) and
2.1(e), the Company shall be permitted to postpone the filing of any Shelf
Registration Statement filed pursuant to Section 2.1 and from time to time to
require the Holders not to sell Registrable Securities under any such Shelf
Registration Statement or other registration statement or to suspend the
effectiveness thereof, for such times as the Company reasonably may determine is
necessary and advisable, if any of the following events shall occur (each such
circumstance a “Suspension Event”): (i) a majority of the members of the board
of directors of the Company determines in good faith that (A) the offer or sale
of any Registrable Securities would materially impede, delay or interfere with
any proposed material financing, material acquisition, corporate reorganization
or other material transaction involving the Company or (B)(x) the Company has a
bona fide business purpose for preserving the confidentiality of a material
transaction that would otherwise be required to be disclosed due to such
registration, (y) disclosure would have a material adverse effect on the Company
or the Company’s ability to consummate such a material transaction or (z) such a
material transaction renders the Company unable to comply with Commission
requirements, in each case under circumstances that would make it impractical or
inadvisable, to cause the Shelf Registration Statement or other registration
statement (or such filings) to become effective or to promptly amend or
supplement the Shelf Registration Statement or other registration statement on a
post-effective basis, as applicable; (ii) a majority of the members of the board
of directors of the Company determines in good faith that it is in the Company’s
best interest or it is required by law, rule or regulation to supplement the
Shelf Registration Statement or other registration statement or file a
post-effective amendment to such Shelf Registration Statement or other
registration statement in order to ensure that the prospectus included in the
Shelf Registration Statement or other registration statement (1) contains the
information required by the form on which such Shelf Registration Statement or
other registration statement was filed or (2) discloses any facts or events
arising after the effective date of the Shelf Registration Statement or other
registration statement (or of the most recent post-effective amendment) that,
individually or in the aggregate, represents a fundamental change in the
information set forth therein; or (iii) if the Company is subject to any of its
customary suspension or blackout periods, for all or part of such period. Upon
the occurrence of any such suspension, the Company shall use its commercially
reasonable efforts to cause the Shelf Registration Statement or other
registration statement to become effective or to amend or supplement the Shelf
Registration Statement or other registration statement on a post-effective basis
or to take such action as is necessary to permit resumed use of the Shelf
Registration Statement or other registration statement or filing thereof as soon
as reasonably possible following the conclusion of the applicable Suspension
Event and its effect.

 

The Company will provide written notice (a “Suspension Notice”) to the Holders
of the occurrence of any Suspension Event; provided, however, that the Company
shall not be permitted to exercise a suspension pursuant to this Section 2.4(a)
(i) more than twice during any twelve (12)-month period, or (ii) for a period
exceeding sixty (60) days in the aggregate during such twelve (12)-month period.
Upon receipt of a Suspension Notice, each Holder agrees that it will (i)
immediately discontinue offers and sales of the Registrable Securities under the
Shelf Registration Statement or other registration statement and (ii) maintain
the confidentiality of any information included in the Suspension Notice unless
otherwise required by law or subpoena. The Holders may recommence effecting
offers and sales of the Registrable Securities pursuant to the Shelf
Registration Statement or other registration statement (or such filings)
following further written notice to such effect (an “End of Suspension Notice”)
from the Company, which End of Suspension Notice shall be given by the Company
to the Holders promptly following the conclusion of any Suspension Event and its
effect; provided that the Holders agree that they will only effect such offers
and sales pursuant to any supplemental or amended prospectus that has been
provided to them by the Company pursuant to Section 2.4(b).

 



8

 

 

(b)          Notwithstanding any provision herein to the contrary, if the
Company shall give a Suspension Notice with respect to any Shelf Registration
Statement or other registration statement pursuant to Section 2.4(a), the
Company agrees that it shall extend the period of time during which such Shelf
Registration Statement or other registration statement shall be maintained
effective (including the period referred to in Section 2.5(a)) by the number of
days during the period from the date of receipt by the Holders of the Suspension
Notice to and including the date of receipt by the Holders of the End of
Suspension Notice and promptly provide copies of the supplemented or amended
prospectus necessary to resume offers and sales, with respect to each Suspension
Event; provided, that such period of time shall not be extended beyond the date
that the Ordinary Shares covered by such Shelf Registration Statement or other
registration statement are no longer Registrable Securities.

 

SECTION 2.5.    Registration Procedures; Filings; Information. Subject to
Section 2.4, in connection with any Shelf Registration Statement under Section
2.1 or Piggy-Back Registration under Section 2.2, the Company will use its
commercially reasonable efforts to effect the registration and the sale of such
Registrable Securities in accordance with the intended method of disposition
thereof as quickly as practicable, and in connection with any such request:

 

(a)           The Company will as expeditiously as possible prepare and file
with the Commission a registration statement on any form for which the Company
then qualifies or which counsel for the Company shall deem appropriate and which
form shall be available for the sale of the Registrable Securities to be
registered thereunder in accordance with the intended method of distribution
thereof and use its commercially reasonable efforts to cause such filed
registration statement to become and remain effective and available for use for
the offer and resale of Registrable Securities in accordance with this
Agreement.

 

(b)          The Company will, at least five (5) Business Days prior to filing a
registration statement or prospectus or any amendment or supplement thereto,
furnish to each Selling Holder and each Underwriter, if any, of the Registrable
Securities covered by such registration statement copies of such registration
statement as proposed to be filed with copies of all documents proposed to be
filed, which documents shall be subject to the review and opportunity to comment
by such Selling Holder and Underwriter, if any, and their respective counsel
and, except in the case of a registration statement under Section 2.2, not file
any registration statement or amendments or supplements thereto to which the
Underwriter, if any, shall reasonably object. The Company shall thereafter
furnish to such Selling Holder and Underwriter, if any, such number of conformed
copies of such registration statement, each amendment and supplement thereto
(and upon request, all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such Selling Holder or
Underwriter may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Selling Holder and provide counsel to the
Selling Holder with a reasonable opportunity to review and comment on all such
documents of no less than five (5) Business Days, and upon request, a copy of
any and all transmittal letters or other correspondence to or received from, the
Commission or any other governmental authority relating to such offer.

 



9

 

 

(c)           Notify each Selling Holder of Registrable Securities, promptly
after the Company receives notice thereof, of the time when such registration
statement has been declared effective or a supplement to any prospectus forming
a part of such registration statement has been filed.

 

(d)           After the filing of the registration statement, the Company will
promptly notify each Selling Holder of Registrable Securities covered by such
registration statement of (i) any stop order issued or threatened by the
Commission or any order by the Commission or any other regulatory authority
preventing or suspending the use of any preliminary or final prospectus or the
initiation or threatening of any proceedings for such purposes, (ii) any written
comments by the Commission or any request by the Commission or any other federal
or state governmental authority for amendments or supplements to such
registration statement or for additional information or (iii) the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for offering or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

 

(e)           The Company will promptly take all reasonable actions required to
prevent, or obtain the withdrawal of, any stop order or other order suspending
the use of any preliminary or final registration statement.

 

(f)            The Company will use its commercially reasonable efforts to (i)
register or qualify the Registrable Securities under such other securities or
blue sky laws of such jurisdictions in the United States (where an exemption
does not apply) as any Selling Holder or managing Underwriter or Underwriters,
if any, reasonably (in light of such Selling Holder’s intended plan of
distribution) requests and (ii) cause such Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company and
do any and all other acts and things that may be reasonably necessary or
advisable to enable such Selling Holder to consummate the disposition of the
Registrable Securities owned by such Selling Holder; provided that the Company
will not be required to (A) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this paragraph (f),
(B) subject itself to taxation in any such jurisdiction or (C) consent to
general service of process in any such jurisdiction.

 

(g)          The Company will promptly notify each Selling Holder of such
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the Company’s receipt
of any notification of the suspension of the qualification of any Registrable
Securities covered by a Shelf Registration Statement for sale in any
jurisdiction, (ii) the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading and
promptly prepare and make available to each Selling Holder any such supplement
or amendment and (iii) deliver to each Selling Holder and each Underwriter, if
any, without charge, as many copies of the applicable prospectus (including each
preliminary prospectus), any amendment or supplement thereto as may be necessary
so that, as thereafter delivered to each Selling Holder and each Underwriter, if
any, such prospectus will not contain an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and such other documents useful to facilitate the
disposition of the Registrable Securities as such Selling Holder or Underwriter
may reasonably request.

 

(h)           The Company will promptly (i) incorporate in a prospectus
supplement or post-effective amendment such information as the Underwriter, if
any, reasonably believes should be included therein relating to the plan of
distribution with respect to such Registrable Securities, and make all required
filings of such prospectus supplement or post-effective amendment, (ii) furnish
to each Selling Holder and each Underwriter, if any, without charge, as many
conformed copies as such Selling Holder or Underwriter may reasonably request of
the applicable registration statement and any amendment or post-effective
amendment thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those incorporated
by reference).

 



10

 

 

(i)            The Company will enter into customary agreements (including an
underwriting agreement and indemnification agreements, if any, in customary
forms) and use commercially reasonable efforts to take such other actions as the
Underwriters, if any, reasonably request or that are reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities,
including, without limitation, (A) obtain for delivery to the Selling Holders
and to the Underwriters, if any, an opinion or opinions from counsel for the
Company dated the effective date of the applicable registration statement or, in
the event of an underwritten offering, the date of the closing under the
underwriting agreement, in customary form, scope and substance, which opinions
shall be reasonably satisfactory to such Holders or Underwriters, as the case
may be, and their respective counsel, (B) in the case of an underwritten
offering, obtain for delivery to the Company and the managing Underwriter or
Underwriters, with copies to the Selling Holders, a cold comfort letter from the
Company’s independent certified public accountants in customary form and
covering such matters of the type customarily covered by cold comfort letters as
the managing underwriter or underwriters reasonably request, dated the date of
execution of the underwriting agreement and brought down to the closing under
the underwriting agreement and (C) cooperate with each Selling Holder and each
Underwriter, if any, participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA.

 

(j)            The Company will make available for inspection by any Selling
Holder of such Registrable Securities, if such Selling Holder has a due
diligence defense under the Securities Act, any Underwriter participating in any
disposition pursuant to such registration statement and any attorney, accountant
or other professional retained by any such Selling Holder or Underwriter
(collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company as shall be reasonably
necessary to enable them to exercise their due diligence responsibility, and
cause the Company’s officers, directors and employees to supply all information
reasonably requested by any Inspector in connection with such registration
statement, subject to entry by each such Inspector into a customary
confidentiality agreement in a form reasonably acceptable to the Company.

 

(k)           The Company will otherwise use its commercially reasonable efforts
to comply with all applicable rules and regulations of the Commission, and make
available to its securityholders, as soon as reasonably practicable, an earnings
statement covering a period of 12 months, beginning within three months after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder (or any successor rule or regulation
hereafter adopted by the Commission) and which requirement will be deemed
satisfied if the Company timely files complete and accurate information on Form
10-Q and Form 10-K and Current Reports on Form 8-K under the Exchange Act and
otherwise complies with Rule 158 under the Securities Act.

 

(l)           The Company may require each Selling Holder of Registrable
Securities to promptly furnish in writing to the Company such information
regarding such Selling Holder, the Registrable Securities held by it and the
intended method of distribution of the Registrable Securities as the Company may
from time to time reasonably request and such other information as may be
legally required in connection with such registration. No Holder may include
Registrable Securities in any registration statement pursuant to this Agreement
unless and until such Holder has furnished to the Company such information. Each
Holder further agrees to furnish as soon as reasonably practicable to the
Company all information required to be disclosed in order to make information
previously furnished to the Company by such Holder not materially misleading.

 



11

 

 

(m)          Each Selling Holder agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Section
2.5(g), such Selling Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such Selling Holder’s receipt of written notice
from the Company that such disposition may be made and, in the case of clause
(ii) of Section 2.5(g), copies of the supplemented or amended prospectus
contemplated by clause (ii) of Section 2.5(g). Each Selling Holder of
Registrable Securities agrees that it will promptly notify the Company at any
time when a prospectus relating to the registration of such Registrable
Securities is required to be delivered under the Securities Act of the happening
of an event as a result of which information previously furnished by such
Selling Holder to the Company in writing for inclusion in such prospectus
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances in which they were made. In the
event the Company shall give such notice, the Company shall extend the period
during which such registration statement shall be maintained effective
(including the period referred to in Section 2.5(a)) by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 2.5(g) to the date when the Company shall provide written notice that
such dispositions may be made and, in the case of clause (ii) of Section 2.5(g),
make available to the Selling Holders of Registrable Securities covered by such
registration statement a prospectus supplemented or amended to conform with the
requirements of Section 2.5(g).

 

(n)           In the case of an underwritten offering, the Company will
cooperate in all marketing efforts, including, without limitation, providing
information and materials and causing senior executive officers of the Company
to participate in meetings, customary “road show” presentations and/or investor
conference calls to market the Registrable Securities that may be reasonably
requested by the managing Underwriter or Underwriters in any such underwritten
offering and otherwise to facilitate, cooperate with, and participate in each
proposed offering contemplated herein and customary selling efforts related
thereto.

 

(o)          With respect to any notice of a filing of or copies of a
registration statement provided by the Company to a Holder prior to the filing
of a registration statement pursuant to Section 2.1 or Section 2.2, each of the
Holders receiving such notice and information shall maintain the confidentiality
until the Company’s public disclosure of and comply with applicable law with
respect to any such information, including the Company’s intention to file the
registration statement.

 

(p)           Provide and cause to be maintained a transfer agent and registrar
for the Registrable Securities included in a registration statement no later
than the effective date thereof.

 

(q)          Otherwise use its commercially reasonable efforts to take all other
steps necessary to effect the registration of Registrable Securities
contemplated by this Agreement.

 

SECTION 2.6.    Registration Expenses. In connection with any registration
statement required to be filed hereunder, the Company shall pay the following
registration expenses incurred in connection with the registration hereunder
(the “Registration Expenses”), regardless of whether such registration statement
is declared effective by the Commission: (a) all registration and filing fees,
and any other fees and expenses associated with filings required to be made with
the SEC or FINRA, (b) fees and expenses of compliance with securities or blue
sky laws (including reasonable fees and disbursements of counsel in connection
with blue sky qualifications of the Registrable Securities), (c) all printing,
duplicating, word processing, messenger, telephone, facsimile and delivery
expenses (including expenses of printing certificates for the Registrable
Securities in a form eligible for deposit with The Depository Trust Company and
of printing prospectuses), (d) internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), (e) the fees and expenses incurred in connection with the
listing of the Registrable Securities, (f) reasonable fees and disbursements of
counsel for the Company and customary fees and expenses for independent
certified public accountants retained by the Company (including the expenses of
any comfort letters or costs associated with the delivery by independent
certified public accountants of a comfort letter or comfort letters requested
pursuant to Section 2.5(h)), (g) the reasonable fees and expenses of any special
experts retained by the Company in connection with such registration, (h)
reasonable fees and disbursements of one (1) legal counsel plus any regulatory
counsel and local or foreign counsel, as appropriate, for all Selling Holders
participating in such registration, and (i) any reasonable fees and
disbursements of the Underwriters, if any, customarily paid by issuers or
sellers of securities. The Company shall have no obligation to pay any
underwriting fees, discounts or commissions attributable to the sale of
Registrable Securities or any transfer taxes relating to the registration or
sale of the Registrable Securities.

 



12

 

 

SECTION 2.7.    Indemnification by the Company. The Company agrees to indemnify
and hold harmless, to the full extent permitted by law, each Selling Holder of
Registrable Securities, each member, limited partner or general partner thereof,
each member, limited partner or general partner of each such member, limited or
general partner, each of their respective Affiliates, officers, directors,
stockholders, employees, advisors, and agents and each Person, if any, who
controls such Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each of their respective Representatives from
and against any and all losses, penalties, judgments, suits, costs, claims,
damages, liabilities and expenses (including reasonable costs of investigation
and legal expenses) (each, a “Loss”, and collectively, “Losses”) that arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in any registration statement or prospectus relating to
such Registrable Securities, or any amendment or supplement thereto, or any
preliminary prospectus, or that arise out of or are based upon any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except to the extent, but only to the
extent that such Losses that arise out of or are based upon any such untrue
statement or omission or alleged untrue statement or omission with respect to
information relating to such Selling Holder included in reliance upon and in
conformity with information furnished in writing to the Company by such Selling
Holder or on such Selling Holder’s behalf expressly for inclusion in such
registration statement, prospectus, amendment or supplement, as the case may be.
This indemnity shall be in addition to any liability the Company may otherwise
have. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Selling Holder or any Indemnified
Party and shall survive the transfer of such securities by such Selling Holder.
The Company also agrees to indemnify any Underwriters of the Registrable
Securities, their officers and directors and each Person who controls such
underwriters within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act and each of their respective Representatives on
substantially the same basis as that of the indemnification of the Selling
Holders provided in this Section 2.7.

 

SECTION 2.8.    Indemnification by Holders of Registrable Securities. Each
Selling Holder agrees, severally but not jointly, to indemnify and hold harmless
the Company, its officers, directors and agents and each Person, if any, who
controls the Company within the meaning of either Section 15 of the Securities
Act or Section 20 of the Exchange Act and each of their respective
Representatives to the same extent as the foregoing indemnity from the Company
to such Selling Holder pursuant to Section 2.7, but only with respect to written
information relating to such Selling Holder included in reliance upon and in
conformity with information furnished in writing by such Selling Holder or on
such Selling Holder’s behalf expressly for use in any registration statement or
prospectus relating to the Registrable Securities of such Selling Holder, or any
amendment or supplement thereto, or any preliminary prospectus. In case any
action or proceeding shall be brought against the Company or its officers,
directors or agents or any such controlling person, in respect of which
indemnity may be sought against such Selling Holder, such Selling Holder shall
have the rights and duties given to the Company, and the Company or its
officers, directors or agents or such controlling person shall have the rights
and duties given to such Selling Holder, by Section 2.7. Notwithstanding the
foregoing, in no event will the liability of a Selling Holder under this Section
2.8 or Section 2.10 or otherwise hereunder exceed the net proceeds actually
received by such Selling Holder.

 



13

 

 

SECTION 2.9.   Conduct of Indemnification Proceedings. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Sections 2.7 or
2.8, such Person (an “Indemnified Party”) shall promptly notify the Person
against whom such indemnity may be sought (an “Indemnifying Party”) in writing
and the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Party, and
shall assume the payment of all fees and expenses; provided that the failure of
any Indemnified Party to give such notice will not relieve such Indemnifying
Party of its obligations under Sections 2.7 or 2.8, as applicable, except to the
extent such Indemnifying Party is materially prejudiced by such failure. In any
such proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (a) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the retention of such counsel or (b) the
named parties to any such proceeding (including any impleaded parties) include
both the Indemnified Party and the Indemnifying Party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the Indemnifying Party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (in addition to any local counsel) at any time for
all such Indemnified Parties relating to the same class of Ordinary Shares, and
that all such fees and expenses shall be reimbursed as they are incurred. In the
case of any such separate firm for the Indemnified Parties relating to the same
class of Ordinary Shares, such firm shall be designated in writing by (i) in the
case of Persons indemnified pursuant to Section 2.7, the Selling Holders which
owned a majority of the Registrable Securities sold under the applicable
registration statement and (ii) in the case of Persons indemnified pursuant to
Section 2.8, the Company. The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed), effect any settlement of any pending or threatened proceeding in
respect of with any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such proceeding without any admission of liability
by such Indemnified Party.

 

SECTION 2.10. Contribution. If the indemnification provided for in Sections 2.7
or 2.8 is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party or insufficient in respect of any losses, claims, damages or
liabilities referred to herein, then each such Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damages or
liabilities (a) as between the Company and the Selling Holders on the one hand
and the Underwriters on the other, in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Selling Holders on
the one hand and the Underwriters on the other from the offering of the
securities, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of the Company and the Selling Holders on the one hand and of
the Underwriters on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities, as well as any
other relevant equitable considerations and (b) between the Company on the one
hand and each Selling Holder on the other, in such proportion as is appropriate
to reflect the relative fault of the Company and of each Selling Holder in
connection with such statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Selling
Holders on the one hand and the Underwriters on the other shall be deemed to be
in the same proportion as the total proceeds from the offering (net of
underwriting discounts and commissions but before deducting expenses) received
by the Company and the Selling Holders bear to the total underwriting discounts
and commissions received by the Underwriters, in each case as set forth in the
table on the cover page of the prospectus. The relative fault of the Company and
the Selling Holders on the one hand and of the Underwriters on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and the Selling
Holders or by the Underwriters. The relative fault of the Company on the one
hand and of each Selling Holder on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

 



14

 

 

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.10 were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities referred to in the immediately preceding
paragraph shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 2.10, no Underwriter shall be
required to contribute any amount in excess of the amount by which the total
price at which the securities underwritten by it and distributed to the public
were offered to the public exceeds the amount of any damages which such
Underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission, and no Selling Holder
shall be required to contribute any amount in excess of the amount by which the
total price at which the securities of such Selling Holder were offered to the
public exceeds the amount of any damages which such Selling Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Selling Holder’s obligations to contribute pursuant to
this Section 2.10 are several in such proportion that the proceeds of the
offering received by such Selling Holder bears to the total proceeds of the
offering received by all the Selling Holders, and not joint. For the avoidance
of doubt, this Section 2.10 applies in the case of a “shelf” registration and an
underwritten offering.

 

SECTION 2.11. Participation in Underwritten Offerings. No Person may participate
in any underwritten offering hereunder unless such Person (a) agrees to sell
such Person’s securities on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and (b)
completes and executes all customary questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such customary underwriting arrangements and the registration
rights provided for in this Article II.

 

SECTION 2.12. Rules 144, 144A, 903 and 904; Other Exemptions. With a view to
making available to the Holders of Registrable Securities the benefits of Rule
144 and Rule 144A and other rules and regulations of the Commission that may at
any time permit a Holder of Registrable Securities to sell securities of the
Company without registration, until such time as when no Registrable Securities
remain outstanding, the Company covenants that it will file in a timely manner
all reports and other documents required, if any, to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted
thereunder, and that it will take such further action as any Holder may
reasonably request, to the extent required from time to time to enable such
Holder to sell Registrable Securities without registration under the Securities
Act within the limitation of the exemptions provided by (x) Section 4(a)(7) of
the Securities Act and Rule 144, Rule 144A and Regulation S promulgated under
the Securities Act (if available with respect to resales of the Registrable
Securities), as such rules may be amended from time to time or (y) any other
rules or regulations now existing or hereafter adopted by the Commission. Upon
the reasonable request of any Holder of Registrable Securities, the Company will
deliver to such Holder a written statement as to whether it has complied with
such information requirements, and, if not, the specific reasons for
non-compliance.

 



15

 

 

SECTION 2.13. Holdback Agreements.

 

(a)            Restrictions on Public Sale by Holder of Registrable Securities.
To the extent not inconsistent with applicable law, in connection with any
underwritten public offering, each Holder who is participating in such offering
or who “beneficially owns” (as such term is defined under the Exchange act) five
percent (5%) or more of the Ordinary Shares agrees not to effect any public sale
or distribution of the Ordinary Shares being registered or a similar security of
the Company, or any securities convertible into or exchangeable or exercisable
for such securities, during the seven (7) days prior to, and during the sixty
(60)-day period beginning on, the pricing date of such underwritten public
offering (such period, the “Lockup Period”) (except as part of such underwritten
public offering), if and to the extent requested in writing by the managing
Underwriter or Underwriters (such agreement to be in the form of lock-up
agreement provided by the managing Underwriter or Underwriters); provided that
such Lockup Period is applicable on terms that are customary and substantially
similar to those applicable to the Company and the executive officers and
directors of the Company; provided further that the restrictions set forth in
this Section 2.13 shall not apply to (x) any Holder who does not have the right
to participate in such offering, (y) any Holder whose Registrable Securities are
not included in such offering after such Holder makes a request to participate
in such offering in accordance with the terms of Section 2.3 and (z) any
Registrable Securities that are included in such offering by such Holder;
provided further that nothing herein will prevent any Holder that is a
partnership or corporation from making a distribution of Registrable Securities
to the partners, stockholders or beneficial owners thereof or a transfer to an
Affiliate that is otherwise in compliance with applicable securities laws, so
long as such distributees or transferees agree to be bound by the restrictions
set forth in this Section 2.13(a). Each Holder shall receive the benefit of any
shorter Lockup Period or permitted exceptions (on a pro rata basis) agreed to by
the managing Underwriter or Underwriters irrespective of whether such Holder
participated in the underwritten public offering. This Section 2.13(a) will no
longer apply to a Holder once such Holder ceases to hold Registrable Securities.

 

(b)            Restrictions on Public Sale by the Company and Others. The
Company agrees that any agreement entered into after the date of this Agreement
pursuant to which the Company issues or agrees to issue any privately placed
securities shall contain a provision under which holders of such securities
agree not to effect any sale or distribution of any securities of the same class
or convertible into securities of the same class as those being sold in
connection with an underwritten public offering in accordance with Sections 2.1
or 2.2, or any securities convertible into or exchangeable or exercisable for
such securities, during the seven (7) days prior to, and during the 90-day
period beginning on, the pricing date of such underwritten public offering
(except as part of such underwritten public offering where the Holders of a
majority of the Registrable Securities to be included in such underwritten
public offering consent or as part of registration statements filed as set forth
in Sections 2.2(a) or (c)), if and to the extent requested in writing by the
managing Underwriter or Underwriters (such agreement to be in the form of
lock-up agreement provided by the managing Underwriter or Underwriters), in each
case including a sale pursuant to Rule 144 (except as part of any such
registration, if permitted); provided, however, that the provisions of this
paragraph (b) shall not prevent the conversion or exchange of any securities
pursuant to their terms into or for other securities.

 



16

 

 

ARTICLE III
MISCELLANEOUS

 

SECTION 3.1.    Stock Exchange Listing. The Company shall use its commercially
reasonable efforts to cause any Registrable Securities to be listed on a Stock
Exchange.

 

SECTION 3.2.    Remedies. In addition to being entitled to exercise all rights
provided herein and granted by law, including recovery of damages, the Holders
shall be entitled to specific performance of the rights under this Agreement.
The Company agrees that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by it of the provisions of this
Agreement and hereby agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate. Notwithstanding the
foregoing, specific performance shall not be available with respect to the
rights and obligations of the parties pursuant to Sections 2.14(a) and (b).

 

SECTION 3.3.    Term and Termination. In the event that a given Holder ceases to
“beneficially own” (as such term is defined under the Exchange act) one percent
(1%) or more of the Ordinary Shares, all of such Holder’s rights and obligations
under this Agreement shall expire and such Holder will cease to be a “Holder”
for all purposes hereunder without any further action of the Company or any
other party hereto. This Agreement shall terminate upon the earlier of December
13, 2023 and such time as there are no Registrable Securities outstanding.

 

SECTION 3.4.    Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, in each case without the written consent of the Company and
the Holders of a majority of the Registrable Securities. No failure or delay by
any party to insist upon the strict performance of any covenant, duty, agreement
or condition of this Agreement or to exercise any right or remedy consequent
upon any breach thereof shall constitute waiver of any such breach or any other
covenant, duty, agreement or condition.

 

SECTION 3.5.    Notices. All notices, requests, consents, and other
communications hereunder to any party hereto shall be deemed to be sufficient if
contained in a written instrument delivered in person or sent by facsimile,
electronic mail, nationally recognized overnight courier, or first class
registered or certified mail, return receipt requested, postage prepaid,
addressed to such party at the address set forth below:

 

(a)           if to a Holder, initially to the address, email and facsimile set
forth on Schedule I opposite such Holder’s name or to such other address and to
such other Persons as such Holder may hereafter specify in writing; and

 

(b)           if to the Company, to:

 

Weatherford International plc

2000 St. James Place

Houston, Texas 77056

Attn: Christina Ibrahim, EVP, General Counsel & Chief Compliance Officer

Phone: (713) 836-4000

Fax: (713) 836-5032

E-mail: Christina.Ibrahim@Weatherford.com

 

SECTION 3.6.    Successors and Assigns. Except pursuant to a sale of Ordinary
Shares and except as expressly provided in this Agreement, the rights and
obligations of the Holders under this Agreement shall not be assignable by any
Holder to any Person that is not a Holder (including any Person that becomes a
Holder by means of purchase of Ordinary Shares from a Holder as of the date
hereof). All rights hereunder shall be assignable in connection with a transfer
of Registrable Securities. This Agreement shall be binding upon the parties
hereto and their respective successors, assigns and transferees.

 



17

 

 

SECTION 3.7.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Agreement by electronic
means shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

SECTION 3.8.    Choice of Laws; Submission to Jurisdiction; Waiver of Jury
Trial. The validity of this Agreement, the construction, interpretation, and
enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed and enforced in accordance with the internal laws of the State
of New York without regard to any conflicts of laws principles (but including
and giving effect to Sections 5-1401 and 5-1402 of the New York General
Obligations Law) that would result in the application of the law of another
jurisdiction. Each party to this Agreement agrees that, in connection with any
legal suit or proceeding arising with respect to this Agreement, it shall submit
to the non-exclusive jurisdiction of the United States District Court for the
Southern District of New York or the applicable New York state court located in
New York County and agrees to venue in such courts. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

SECTION 3.9.    Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.

 

SECTION 3.10. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

SECTION 3.11. Headings. The section headings of this Agreement are for
convenience of reference only and shall not, for any purpose, be deemed to be
part of this Agreement or otherwise affect the interpretation of this Agreement.

 

SECTION 3.12. No Third Party Beneficiaries. Nothing express or implied herein is
intended or shall be construed to confer upon any person or entity, other than
the parties hereto and their respective successors and assigns and all
Indemnified Parties, any rights, remedies or other benefits under or by reason
of this Agreement.

 

[remainder of page intentionally left blank; signature page follows]

 



18

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

  COMPANY       WEATHERFORD INTERNATIONAL PLC       By: /s/ Stuart Fraser    
Name:   Stuart Fraser     Title: Chief Financial Officer

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

[Noteholder Signatures]

 



 

 



 

EXHIBIT A

 

WEATHERFORD INTERNATIONAL PLC
FORM OF NOTICE AND QUESTIONNAIRE

 

The undersigned beneficial holder of shares of Ordinary Shares, par value $0.001
per share (the “Ordinary Shares”), of Weatherford International plc (the
“Company”), understands that the Company has filed or intends to file with the
Securities and Exchange Commission (the “SEC”) one or more registration
statements, including registration statements on Form S-1 and Form S-3, as
applicable (collectively, the “Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Registrable Securities in accordance with the
terms of the Registration Rights Agreement, dated December 13, 2019 (the
“Registration Rights Agreement”), among the Company and the holders party
thereto. A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below. All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.

 

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement. In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling security holder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions as described below). To be
included in the Shelf Registration Statement, this Notice and Questionnaire must
be completed, executed and delivered to the Company at the address set forth
herein on or prior to the tenth business day before the effectiveness of the
Shelf Registration Statement. We will give notice of the filing and
effectiveness of the initial Shelf Registration Statement by mailing a notice to
the holders at their addresses set forth in the register of the registrar.

 

Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to the Company as provided below will not be named as selling security
holders in the prospectus and therefore will not be permitted to sell any
Registrable Securities pursuant to the Shelf Registration Statement. Beneficial
owners are encouraged to complete and deliver this Notice and Questionnaire
prior to the effectiveness of the initial Shelf Registration Statement so that
such beneficial owners may be named as selling security holders in the related
prospectus at the time of effectiveness. Upon receipt of a completed Notice and
Questionnaire from a beneficial owner following the effectiveness of the initial
Shelf Registration Statement, in accordance with the Registration Rights
Agreement, the Company will file such amendments to the initial Shelf
Registration Statement or additional shelf registration statements or
supplements to the related prospectus as are necessary to permit such holder to
deliver such prospectus to purchasers of Registrable Securities.

 

Certain legal consequences arise from being named as selling security holders in
the Shelf Registration Statement and the related prospectus. Accordingly,
holders and beneficial owners of Registrable Securities are advised to consult
their own securities law counsel regarding the consequences of being named or
not being named as a selling security holder in the Shelf Registration Statement
and the related prospectus.

 



 

 

 

NOTICE

 

The undersigned beneficial owner (the “Selling Security Holder”) of Registrable
Securities hereby elects to include in the prospectus forming a part of the
Shelf Registration Statement the Registrable Securities beneficially owned by it
and listed below in Item 3 (unless otherwise specified under Item 3). The
undersigned, by signing and returning this Notice and Questionnaire, understands
that it will be bound by the terms and conditions of this Notice and
Questionnaire and the Registration Rights Agreement.

 

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless the Company and its directors, officers and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, from and against
certain losses arising in connection with statements concerning the undersigned
made in the Shelf Registration Statement or the related prospectus in reliance
upon the information provided in this Notice and Questionnaire.

 

The undersigned hereby provides the following information to the Company and
represents and warrants to the Company that such information is accurate and
complete:

 

QUESTIONNAIRE

 

1.           (a) Full Legal Name of Selling Security Holder:

 

(b) Full Legal Name of registered holder (if not the same as (a) above) through
which Registrable Securities listed in Item (3) below are held:

 

(c) Full Legal Name of DTC Participant (if applicable and if not the same as (b)
above) through which Registrable Securities listed in Item (3) below are held:

 

(d) List below the individual or individuals who exercise voting and/or
dispositive powers with respect to the Registrable Securities listed in Item (3)
below:

 

2.           Address for Notices to Selling Security Holder:

 

Telephone:
Fax:
E-mail address:
Contact Person:

 

3.           Beneficial Ownership of Registrable Securities:

 

Type of Registrable Securities beneficially owned, and number of shares of
Ordinary Shares beneficially owned:

 

4.           Beneficial Ownership of Securities of the Company Owned by the
Selling Security Holder:

 

Except as set forth below in this Item (4), the undersigned is not the
beneficial or registered owner of any securities of the Company, other than the
Registrable Securities listed above in Item (3).

 

Type and amount of other securities beneficially owned by the Selling Security
Holder:

 



 

 

 

5.       Relationship with the Company

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

6.             Plan of Distribution

 

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item (3)
pursuant to the Shelf Registration Statement only as follows and will not be
offering any of such Registrable Securities pursuant to an agreement,
arrangement or understanding entered into with a broker or dealer prior to the
effective date of the Shelf Registration Statement. Such Registrable Securities
may be sold from time to time directly by the undersigned or, alternatively,
through underwriters or broker-dealers or agents. If the Registrable Securities
are sold through underwriters or broker-dealers, the Selling Security Holder
will be responsible for underwriting discounts or commissions or agent’s
commissions. Such Registrable Securities may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of sale, at varying
prices determined at the time of sale, or at negotiated prices. Such sales may
be effected in transactions (which may involve crosses or block transactions)

 

(i) on any national securities exchange or quotation service on which the
Registrable Securities may be listed or quoted at the time of sale;

 

(ii) in the over-the-counter market;

 

(iii) in transactions otherwise than on such exchanges or services or in the
over-the-counter market; or

 

(iv) through the writing of options.

 

In connection with sales of the Registrable Securities or otherwise, the
undersigned may enter into hedging transactions with broker-dealers, which may
in turn engage in short sales of the Registrable Securities and deliver
Registrable Securities to close out such short positions, or loan or pledge
Registrable Securities to broker-dealers that in turn may sell such securities.

 

State any exceptions here:

 

Note: In no event may such method(s) of distribution take the form of an
underwritten offering of the Registrable Securities without the prior written
agreement of the Company.

 

ACKNOWLEDGEMENTS

 

The undersigned acknowledges that it understands its obligation to comply with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
thereunder relating to stock manipulation, particularly Regulation M thereunder
(or any successor rules or regulations), in connection with any offering of
Registrable Securities pursuant to the Registration Rights Agreement. The
undersigned agrees that neither it nor any person acting on its behalf will
engage in any transaction in violation of such provisions.

 

The Selling Security Holder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons set
forth therein. Pursuant to the Registration Rights Agreement, the Company has
agreed under certain circumstances to indemnify the Selling Security Holders
against certain liabilities.

 



 

 

 

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify the
Company of any inaccuracies or changes in the information provided herein that
may occur subsequent to the date hereof at any time while the Shelf Registration
Statement remains effective. All notices hereunder and pursuant to the
Registration Rights Agreement shall be made in writing at the address set forth
below.

 

In the event that the undersigned transfers all or any portion of the
Registrable Securities listed in Item 3 above after the date on which such
information is provided to the Company, the undersigned agrees to notify the
transferee(s) at the time of transfer of its rights and obligations under this
Notice and Questionnaire and the Registration Rights Agreement.

 

By signing this Notice and Questionnaire, the undersigned consents to the
disclosure of the information contained herein in its answers to Items (1)
through (6) above and the inclusion of such information in the Shelf
Registration Statement and the related prospectus. The undersigned understands
that such information will be relied upon by the Company in connection with the
preparation or amendment of the Shelf Registration Statement and the related
prospectus.

 

Once this Notice and Questionnaire is executed by the Selling Security Holder
and received by the Company, the terms of this Notice and Questionnaire and the
representations and warranties contained herein shall be binding on, shall
insure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the Selling
Security Holder with respect to the Registrable Securities beneficially owned by
such Selling Security Holder and listed in Item 3 above.

 

This Notice and Questionnaire shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

  Beneficial Owner       By:          Name:   Title:   Dated:

 

Please return the completed and executed Notice and Questionnaire to:

 

Weatherford International plc Fax: (713) 836-5032 2000 St. James Place E-mail:
Christina.Ibrahim@Weatherford.com Houston, Texas 77056   Attn: Christina
Ibrahim, EVP, General Counsel & Chief Compliance Officer   Phone: (713) 836-4000
 

 



 

 

